Citation Nr: 0100551	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  96-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for additional disability due to 
closure of right leg fasciotomies performed by the VA.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for a cardiovascular disorder, to 
include coronary artery disease, hypertension, congestive 
heart failure, and cardiomyopathy, as secondary to a left leg 
above-the-knee amputation (for which compensation has been 
granted under 38 U.S.C.A. § 1151).


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in January 1996 and September 1998.

The Board observes that the veteran's appeal, to the extent 
it arose from the September 1998 rating decision, initially 
included the issues of entitlement to increased evaluations 
for an upper thigh amputation of the left leg, bilateral 
hearing loss, and chronic right ear otitis media, and these 
issues were addressed in a November 1998 Statement of the 
Case.  However, in a subsequent December 1998 statement, the 
veteran referred only to a heart disorder.  For that reason, 
the Board accepts this statement as a Substantive Appeal on 
the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for a cardiovascular 
disorder.  However, the Board also observes that the veteran 
has not made efforts to complete an appeal for the other 
three issues addressed in the November 1998 Statement of the 
Case, and he did not respond to a September 2000 letter from 
the RO on this matter.

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for additional disability due 
to closure of right leg fasciotomies performed by the VA was 
addressed in a November 1998 remand and is again before the 
Board.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for a cardiovascular disorder is new to the 
Board and is addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence showing that the 
veteran incurred additional disability due to closure of 
right leg fasciotomies performed by the VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000) for additional 
disability due to closure of right leg fasciotomies performed 
by the VA have been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.358 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
to the veteran is necessary in order to fulfill the VA's 
statutory duty to assist him in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997.  
However, for claims filed prior to October 1, 1997, as here, 
a claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 513 U.S. 
115 (1994); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2000).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (2000).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(2000).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2000).

In this case, the veteran underwent a left lower extremity 
amputation at the Memphis, Tennessee VA Medical Center (VAMC) 
in August 1994, and he was granted compensation for this 
disability under the provisions of 38 U.S.C.A. § 1151 in a 
February 1997 rating action.  Also, in August 1994, the 
veteran underwent closure of right leg fasciotomies.  

Several subsequent VA treatment records indicate specific 
right lower extremity symptomatology.  An October 1994 
treatment record reflects the veteran's complaints of pain in 
the right lower extremity following ambulation.  
Additionally, reports from July 1995 indicate that the 
veteran had trace edema of the right lower extremity.  

In view of this evidence, the Board requested an opinion from 
a Veterans Health Administration (VHA) doctor regarding the 
nature and etiology of the veteran's claimed disability.  In 
a May 2000 opinion, a VA vascular surgeon reviewed the 
veteran's medical records and noted that, given the extent of 
the left-sided ischemia at the time of the veteran's surgery, 
it was probably likely that the veteran had a significant 
ischemic insult to the right leg.  As such, it was "probably 
likely that the veteran suffered some additional right lower 
extremity disability" as a result of the August 1994 
surgery.  The VA vascular surgeon indicated that any 
additional medical records regarding this anatomical area 
dated prior to August 1994 would provide "important data," 
but the Board is not aware of the existence of additional 
relevant records from that period.

Overall, the Board has considered all of the evidence of 
record and concludes that this evidence, notably the May 2000 
VHA opinion, supports the veteran's contentions that he 
incurred additional disability due to closure of right leg 
fasciotomies performed by the VA.  Therefore, the grant of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for this disability is warranted. 



ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for additional disability due 
to closure of right leg fasciotomies performed by the VA is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for a 
cardiovascular disorder.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  If an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992). 

In this case, the veteran underwent a VA heart examination in 
August 1998, and, in the examination report, the examiner 
noted that the veteran's current cardiovascular disorder was 
not a result of a gastrointestinal bleed in 1994.  However, 
this examiner did not address the broader question of whether 
the veteran's current cardiovascular disorder was either 
incurred or aggravated as a result of the total residuals of 
a left leg above-the-knee amputation.  This question should 
be addressed in an examination prior to further action by the 
Board on this claim.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
cardiovascular examination to determine 
the etiology, nature, and extent of any 
current cardiovascular  disorders.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis for 
each cardiovascular disorder shown upon 
examination.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
that each such disorder, if present, is 
related to the veteran's residuals of a 
left leg above-the-knee amputation.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000) 
for a cardiovascular disorder, to include 
coronary artery disease, hypertension, 
congestive heart failure, and 
cardiomyopathy, as secondary to a left 
leg above-the-knee amputation (for which 
compensation has been granted under 38 
U.S.C.A. § 1151).  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



